UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6974



JOSE MORALES,

                                             Petitioner - Appellant,

          versus


D. K. HORNING, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-3711-CCB)


Submitted:   October 24, 2002             Decided:   November 6, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Morales, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Morales seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).     An

appeal may not be taken to this court from the final order in a

habeas corpus proceeding in which the detention complained of

arises out of process issued by a state court unless a circuit

justice or judge issues a certificate of appealability.   28 U.S.C.

§ 2253(c)(1) (2000).   When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).   We have reviewed the record

and conclude for the reasons stated by the district court that

Morales has not made the requisite showing. See Morales v. Horning,

No. CA-01-3711-CCB (D. Md. May 17, 2002).     Accordingly, we deny

Morales’ motion for appointment of counsel, deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately




                                 2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3